CORRECTED ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Aug 2021 has been entered.  
Examiner Note
This Application was first allowed (mail date 26 Jan 2021) with an Examiner’s Amendment and Examiner’s Statement of Reasons for Allowance 
This Application was subsequently allowed (mail date 30 Mar 2021) due to Applicant’s submission of an IDS after allowance.  
This Application was subsequently allowed (mail date 25 May 2021) due to Applicant’s submission of an additional IDS after the second allowance.  
While processing the allowance of 25 May 2021, the office discovered an error in Applicant’s submission, namely the Applicant’s Application Data Sheet dates for their claim of foreign priority did not match the actual dates on the certified copies of the foreign priority submissions.  The Applicant was notified. This Application was then allowed on 9 Jul 2021 using the 11 May 2018 as a priority date.  
24 Aug 2021, Applicant provided a Petition for an Unintentional Delayed Priority Claim under 37 C.F.R. 1.82 which the office approved on 12 Oct 2021.  
3 Nov 2021 Allowance used the newly established priority date of 12 Nov 2015.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine Mackiewicz on 6 Jan 2020.
The application has been amended as follows:
(Currently Amended)	A system for determining a position of a vehicle, the system supported by the vehicle and comprising: 
an antenna configured to receive satellite signals from satellites of global navigation systems; 
a splitter for separating the satellite signals onto a first signal path and a second signal path separate and independent from the first signal path; 
a first signal conditioning unit for conditioning the received satellite signals along the first signal path;
a second signal conditioning unit for conditioning the received satellite signals along the second signal path;
a first analysis unit for analyzing the conditioned satellite signals along the first signal path;
a second analysis unit for analyzing the conditioned satellite signals along the second signal path;
a first position determination unit for determining measured values including at least two of a first position, a first speed, and a first satellite time utilizing the analyzed satellite signal provided by the first analysis unit, wherein the analyzed satellite signals provided by the first analysis unit are within a first frequency of a first satellite signal type; 
a second position determination unit for determining measured values including at least two of a second position, a second speed, and a second satellite time utilizing the analyzed satellite signals 
a localization unit configured to: 
compare the satellite signals along the first signal path with the satellite signals along the second signal path; 
determine an error in the satellite signals based on the comparison; 
determine a difference by comparing the first position and the second position; 
when the difference exceeds a threshold value, determine that the first signal path and/or the second signal path are subject to the error; and
when the difference does not exceed the threshold value, determine the position based on the first position and the second position.
15.	(Currently Amended)	A method for determining a position of a vehicle, the method comprising:
receiving, at an antenna, satellite signals;
distributing the satellite signals to a first signal path and a second signal path separate from the first signal path;
conditioning the satellite signals along each signal path;
analyzing the conditioned satellite signals along each signal path;
determining a first position measured values using at least two of a first position, a first speed, and a first satellite time with a first position determination unit with the conditioned satellite signals along the first signal path, the analyzed satellite signals along the first signal path are within a first frequency of a first satellite signal type; and
determining a second position measured values using at least two of a second position, a second speed, and a second satellite time with a second position determination unit with the conditioned satellite signal along the second signal path, the analyzed satellite signals along the second signal path are within a second frequency of the first satellite signal type; 
comparing the satellite signals along the first signal path with the satellite signals along the second signal path;

determining a difference by comparing the first position and the second position;
when the difference exceeds a threshold value, determining that the first signal path and/or the second signal path are subject to the error; and
when the difference does not exceed the threshold value, determining the position based on the first position and the second position.
Allowable Subject Matter
Claims 1-3, 5-6, 8-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Matthew, Lennen, Geswender nor Stevens, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“A system for determining a position of a vehicle, the system supported by the vehicle and comprising: …
a splitter for separating the satellite signals onto a first signal path and a second signal path separate and independent from the first signal path; 
a first signal conditioning unit for conditioning the received satellite signals along the first signal path; a second signal conditioning unit for conditioning the received satellite signals along the second signal path;
a first analysis unit for analyzing the conditioned satellite signals along the first signal path; a second analysis unit for analyzing the conditioned satellite signals along the second signal path;
a first position determination unit for determining measured values including at least one two of a first position, a first speed, and a first satellite time utilizing the analyzed satellite signal provided by the first analysis unit, wherein the analyzed satellite signals provided by the first analysis unit are within a first frequency of a first satellite signal type; 
a second position determination unit for determining measured values including at least one two of a second position, a second speed, and a second satellite time utilizing the analyzed satellite signals provided by the second analysis unit, … 
compare the satellite signals along the first signal path with the satellite signals along the second signal path; …
determine a difference by comparing the first position and the second position; 
when the difference exceeds a threshold value, determine that the first signal path and/or the second signal path are subject to the error; and
when the difference does not exceed the threshold value, determine the position based on the first position and the second position.” 
as recited by claim 1 and similarly recited in claim(s) 15, over any of the prior art of record, alone or in combination.  In particular, it is the comparison of at least “two of a … position, speed, time” that has distinguished the claims over the prior art.  Claims 2-3, 5-6, 8-14, 16 and 18 depend on claims 1 and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/Donald HB Braswell/Examiner, Art Unit 3648